Title: To George Washington from Major General Philip Schuyler, 15 July 1775
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Saratoga [N.Y.] July 15th 1775.

Since I did Myself the Honor to write Your Excellency from New York Nothing very material occurred until Yesterday, when I received the Inclosed Letters, the Accounts contained in that marked Number 1 are truly alarming in the present defenceless State of the Counties of Tryon and Albany, and Especially as the Assistance I can afford them either of Men or Money is next to Nothing, the few Troops at Tionderoga &ca being at too great a Distance and not more than sufficient to guard the Posts they occupy. I should have been at Tionderoga this Day had not the Information from Tryon County arrived, which may make my Presence there absolutely necessary. If it should be confirmed; I therefore propose remaining here untill to Morrow, when I hope to be farther informed; I wish I may be able to proceed to Tionderoga as I am very much wanted there, the Greatest Confusion having taken Place in the Controversy between the Officers claiming the Command in that Quarter, some have taken the Liberty to disband Troops. Others refused to serve unless this or that particular Person Commanded. The Sloop is left without either Captain or Pilot, both of which are dismissed or come away, Much Provision wasted or embezzalled, and on the Seventh instant only one Barrel of Flour at Tionderoga; I shall have an Augean Stable to clean there.
I do Myself the Honor to inclose a Return of the Forces in this Colony. It is doubtless imperfect as I have been under a Necessity of forming it out of Returns which were evidently so, I hope soon to send You a more compleat one.
Be assured my General that I shall use my best Endeavours to establish Order and Discipline in the Troops under my Command. I wish I could add That I had a Prospect of much Success in that Way. It is extreamly difficult to introduce a proper Subordination amongst a People where so little Distinction is kept up.
Our Accounts of the Disposition of the Canadians and Canada Indians continue to be favorable, tho’ the Intelligence is not very Authentic. I am your Excellency’s Most Obedt & Most Humble Servt

Ph: Schuyler

